624 So.2d 804 (1993)
Robert C. RICHARDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 92-3330.
District Court of Appeal of Florida, First District.
September 27, 1993.
Robert C. Richardson, pro se.
No appearance for appellee.
ERVIN, Judge.
Robert C. Richardson appeals a final order summarily denying the relief he requested by motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850 or, in the alternative, petition for writ of habeas corpus.
We affirm the trial court's denial of 3.850 relief, because the two-year time limitation under that rule has long since expired, as Richardson's judgment and sentence became final March 8, 1982.
We vacate, however, the trial court's order with regard to Richardson's claims of ineffective assistance of appellate counsel, because the circuit court did not have jurisdiction to rule on those issues. Knight v. State, 394 So.2d 997 (Fla. 1981); Wright v. State, 610 So.2d 118 (Fla. 1st DCA 1992). Richardson must raise such a claim by filing a petition *805 for writ of habeas corpus in the appellate court that heard his direct appeal, which in his case was the Florida Supreme Court. Richardson v. State, 437 So.2d 1091 (Fla. 1983).
AFFIRMED in part and VACATED in part.
JOANOS and WOLF, JJ., concur.